ACCEPTED
                                                                           01-14-00881-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      3/18/2015 2:43:01 PM
                                                                       CHRISTOPHER PRINE
                                                                                    CLERK

                        NO. 01-14-00881-CV

                             IN THE                        FILED IN
                                                    1st COURT OF APPEALS
                    FIRST COURT OF APPEALS              HOUSTON, TEXAS
                        HOUSTON, TEXAS              3/18/2015 2:43:01 PM
                                                    CHRISTOPHER A. PRINE
                                                            Clerk

               EMERITA MEDINA ET AL, Appellants

                                 v.

                     GLORIA RAVEN, Appellee


        ON Appeal from the County Civil Court at Law No. 4
                      Harris County, Texas
                 Trial Court Cause No. 1025647


        Appellants Motion for Extension of Time To File Brief



James O. Okorafor
Attorney for Appellants
State Bar No. 15241710
10101 Fondren Rd. Suite 260
Houston, Texas 77096




                                                                       1
TO THE HONORABLE JUSTICES:

      Appellants respectfully ask the Court to extend the time for the filing
of their brief for the inclusive reasons below:

1. On February 11, 2015 the Court Clerk sent notice indicating that the
Reporter’s Record had been filed and that Appellants’ brief was due 30
days thereafter, if the record was not to be supplemented.

2. Appellants are in the process of determining whether to file with the
County Court Clerk a Request For Supplemental Record in reliance on
TRAP 34.5 (c). It also appears that the Reporters record may be
incomplete and require supplementation, unless the parties and counsels
agree to rely on the Reporter’s Record as presently filed.

3. The Court may grant an extension of time under TRAP Rule 10. To the
extent required by the applicable rules, Appellants concurrently
respectfully request permission for the “late filing” of this motion.

4. Appellants respectfully request an extension of time of not more than
sixty (60) days to allow the Post Trial Clerks of the Harris County Clerk’s
office to prepare and to file the Supplemental Records as may be
requested and to allow Appellants time to arrange for a Supplemental
Reporter’s record and\or solicit stipulations regarding the “adequacy” of the
Reporter’s Record on file for purposes of this appeal and to file their brief.

5. No previous extension either has been requested by Appellants or
granted by the Court which respect to the briefing time table.


6. Appellants respectfully pray that the Court grant this motion and extend
the time for filing their brief by an additional sixty (60) days.




                                                                             2
Respectfully Submitted:


/s/ James O. Okorafor
James O. Okorafor
SBOT # 15241710
10101 Fondren, Suite 260
Houston, Texas 77096
TEL No: (713) 839-9700; email: laws@joolaws.com
Attorney for Appellants {Medina et al}.


                          CERTIFICATE OF COMPLIANCE

This will certify that the foregoing Motion complied with the length requirements
of Tex. R. App. P. 9.4(i). The foregoing document is 294 words long.

/s/ James O. Okorafor
James O. Okorafor.

                              CERTIFICATE OF SERVICE
I certify that this document was served on Appellees’ counsel of record via the
Electronic Case Manager on March 18, 2015.

/s/ James O. Okorafor
James O. Okorafor.




                                                                                3